Case 1:20-cr-O0060-DLH Document 8 Filed 03/04/20 Page 1 of 1

Iao-ce - (0-04
REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: Clerk, United States District Court
District of North Dakota

The Grand Jury returned an Indictment on March 4, 2020, against JARIAH
JADE DANKS, charging the following:

21 USC 846 - Conspiracy to Distribute and Possess with Intent to Distribute
Oxycodone

21 USC 841(a)(1) and 841(b)(1)(C) — Possession of Oxycodone with Intent to
Distribute

18 USC 2 - Aiding and Abetting

 

It is requested that you prepare and deliver to the United States Marshal for
the District of North Dakota a warrant directed to the above-named defendant.

The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.

[J The United States recommends that:

[|] Bail be set at $

 

C] Defendant be detained without bail.

COMMENTS:

Dated: 34]. L0ZO
Mb A. AL hast fi

DREW H. WRIGLEY
United States Attorney
